Fourth Court of Appeals
                                      San Antonio, Texas
                                            January 6, 2021

                                         No. 04-20-00592-CV

                                 IN RE Fabiola SANCHEZ ROJAS

                                   Original Mandamus Proceeding 1

                                                ORDER

       On December 9, 2020, Relator filed a petition for writ of mandamus. After considering
the petition and the record, this court concludes Relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on January 6, 2021.



                                                                 _____________________________
                                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2021.

                                                                 _____________________________
                                                                 Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019-CI-24518, styled Adan Ochoa-Herrera v. Fabiola Sanchez Rojas,
pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable Rosie Alvarado presiding.